DISMISS and Opinion Filed April 15, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00108-CV

                           BARRY ERADA TAYLOR, Appellant
                                       V.
                             KATHRYN ALBERS, Appellee

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-10-3811-2

                              MEMORANDUM OPINION
                        Before Justices Bridges, FitzGerald, and Myers
                                  Opinion by Justice Myers
       Before the Court is appellant’s April 8, 2013 motion to dismiss the appeal. Appellant

informs the Court that he no longer wants to pursue this appeal.         Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
130108F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BARRY ERADA TAYLOR, Appellant                          On Appeal from the Probate Court No. 2,
                                                       Dallas County, Texas
No. 05-13-00108-CV         V.                          Trial Court Cause No. PR-10-3811-2.
                                                       Opinion delivered by Justice Myers.
KATHRYN ALBERS, Appellee                               Justices Bridges and FitzGerald,
                                                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, KATHRYN ALBERS, recover her costs of this appeal
from appellant, BARRY ERADA TAYLOR.


Judgment entered this 15th day of April, 2013.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –2–